Per Curiam.
Plaintiff-respondent has moved to dismiss this appeal on the ground that the notice of appeal was not served upon the surety in a costs bond filed by plaintiff in the court below. Defendant-appellant has filed in this court a written waiver of any claim that it might have had upon any contingency against such surety by reason of such bond, and stipulating and agreeing that such bond may be forthwith cancelled and held for naught. The case thus falls within our decision in Roberts v. Pacific Telephone & Telegraph Co., ante p. 233, 160 Pac. 753. Following that decision, the motion is denied.